                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

JAMES ROBINSON, on behalf of himself
and all others similarly situated,
                                                              No. 1:19-cv-10749-FDS
         Plaintiff,
                                                       [PROPOSED] ORDER GRANTING
                 vs.                                 PLAINTIFF’S UNOPPOSED MOTION
                                                         FOR ATTORNEYS’ FEES AND
NATIONAL STUDENT
                                                      EXPENSES AND SERVICE AWARD
CLEARINGHOUSE,

         Defendant.


         AND NOW, following a hearing held on July 7, 2020, and upon consideration of Plaintiff’s

unopposed Motion for Attorneys’ Fees and Expenses and Service Award, and upon the Court’s

finding that the Motion seeks attorneys’ fees based upon a reasonable percentage of the common

fund created by the parties’ settlement and that the requested expenses were reasonably incurred,

it is HEREBY ORDERED as follows:

         A.      Class Counsel is awarded fees and expenses in the total amount of $750,000.00;

         B.      Plaintiff James Robinson is awarded $7,500.00 for his service to the Settlement

Class;

         C.      Defendant shall pay all such sums in accordance with the terms of the Settlement

Agreement.

                                                 BY THE COURT:

Dated: _____________________                     ______________________________
                                                 HON. F. DENNIS SAYLOR, IV
                                                 UNITED STATES DISTRICT JUDGE
